The appellant claims to be aggrieved by the action of the Court of Probate in ordering a reappraisal and by the judgment of the Superior Court affirming that order. The contention upon which his alleged grievance is founded, is that the State, in the ascertainment of the valuation of the decedent's estate for the purpose of computing the succession tax to be paid thereon to it, is, in the absence of radical changes in the property, bound by the valuations fixed by local assessing officers in the performance of their official duty, and may not claim to have them exceeded. This narrow proposition of law furnishes the only ground of objection to the action of the Court of Probate and of the Superior Court.
Chapter 332 of the Public Acts of 1915 embodies the existing law governing the collection and payment of succession taxes, and the law applicable to the present situation. In § 2 of that Act it is provided that an inventory of all property of every deceased person shall be made and sworn to by the executor or administrator, and deposited in the Court of Probate, and that the property so inventoried shall be appraised at "its actual value" by disinterested persons, under oath. Provision for a reappraisal upon the application of the tax commissioner and an order therefor by the Court of Probate follows. These provisions make it clear that the appraisal upon which succession taxes are to be paid shall be made upon the basis of actual value. The statute expressly so states, and authorizes the State to take steps to the end that such a result may be attained. They leave no room for doubt that what is aimed at is an appraisal which shall fairly and correctly represent the true value of the property of the estate, and that the acceptance of any other standard of valuation, however or by whomsoever determined or arrived at, is forbidden. This latter course is the one *Page 535 
which the plaintiff urges should be pursued. He would have substituted for the standard specified in the Act, some other purely arbitrary or artificial one, to wit, the assessment valuations as made by the various assessment officers in the one hundred and sixty-eight towns of the State, however unfairly or unlawfully they might have been arrived at. We find no warrant for this either in the Act or in considerations of right and justice. Certainly such substitution would not make for fair treatment of the State, or for uniformity of results as between different estates in the process of settlement and devolution of title through the agency of the law.
The plaintiff's main reliance appears to be a single sentence taken from Dennis' Appeal, 72 Conn. 369,372, 44 A. 545, to the effect that there is no distinction in the law between the assessed and actual value of real estate. That sentence, appropriate enough as used in its connection and as applicable to local taxation procedure, was not used as a statement of the broad, general principle applicable to all tax regulations and conditions, that the law recognizes no distinction between actual and assessed valuations of property, so that as a matter of law they are one and the same thing. If it were, we should have no hesitation in repudiating it. It cannot be, for instance, that the State, in tax regulations and procedure on its own behalf and in its own interest, is bound to accept as representing actual values the figures at which property is set in town assessment lists by local officers for local purposes, regardless of whether or not they were so set in those lists either mistakenly or in direct violation of the mandate of the law. In fact its action is directly to the contrary. Where the payment and collection of State and county taxes is concerned, the assessment figures of the town officials are not taken as representing actual *Page 536 
values. The law recognizes that they may not, and creates a board of equalization specially authorized to equalize and adjust the assessment list of the several towns so that they shall represent the actual cash value of the property therein contained. Public Acts of 1911, Chap. 250.
But that is not all. Those levies made by the State, which we familiarly call succession or inheritance taxes, have little in common with taxes as ordinarily understood. In fact they are not taxes in any true sense. They are not levied, as taxes proper are, either upon property or against persons. They differ from taxes, properly speaking, in that they are exactions in the nature of death duties "to be paid to the State upon the occasion of death and the consequent transfer of ownership in the property of the decedent, through the intervening custody and administration of the law, to the persons designated by the law, through the statutes regulating wills, descents, and distributions." Nettleton'sAppeal, 76 Conn. 235, 245, 56 A. 565; Gallup'sAppeal, 76 Conn. 617, 620, 57 A. 699; Hopkins' Appeal,77 Conn. 644, 649, 60 A. 657.
   There is no error.
In this opinion the other judges concurred.